Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00
                Case 1-19-40027-ess      Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00

NYULANGONE
NEW YORK UNIVERSITY PHYSICIAN SERVICES
PO BOX 415662
BOSTON, MA 02241



THE PORT AUTHORITY OF NY & NJ
PO BOX 15183
ALBANY, NY 12212




ZARA REALTY HOLDING CORP
PO BOX 313120
JAMAICA NY 11431




U.S DEPARTMENT OF EDUCATION
PO BOX 740283
ALTANTA GA 30374-0283




QUEENS URGENT CARE
178-11 UNION TURNPIKE
FRESH MEADOWS NY 11366




GEICO INDEMNITY COMPANY
ONE GEICO CENTER
MACON, GA 31296




PROFESSIONAL RECOVERY CONSULTANTS INC
PO BOX 603586
CHARLOTTE, NC 28260-3586




AMERICAN HONDA FINANCE
600 KELLY WAY
HOLYOKE MA 01040




ACCEPTANCE NOW
55501 HEADQUATERS
PLANO TX
75024
                Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00

QDEPARTMENT OF EDUCATION
3015 PARKER RD
SUITE400
AURORA, CO 80014




CREDIT ACCEPTANCE CORP
PCB
SOUTHFEILD Ml
48086




WEBBANK/FINGERHUT
6250 RIDEWOOD ROA
SAINT CLOUD MN 56303




ALDOUS AND ASSOCIATES
PO BOX 171374
HOLLADAY UT 84117




CAINE & WEINER
5805 SEPULVEDA BLVD
SHERMAN OAKS
CA 91411




ENHANCED RECOVERY COMPAN
PO BOX57547
JACKSONVILLE, FL 32241




LVNV FUNDING LLC
C/O RESURGENT CAPTIAL SERVICES
PO BOX 1269
GREENVILLE SC 29603




VERIZON
POBOX65084
DALLAS TX 75265




DISCOVER FINCL SVC LLC
PO BOX 15316
WILMINGTON DE 19850
              Case 1-19-40027-ess   Doc 1   Filed 01/03/19   Entered 01/03/19 09:53:00

SECURITY CREDIT SERVICES
306 ENTERPRISE DRIVE
38655




MONTEREY COLLECTION SERVICES
4095 AVENIDA DE LA PLATA
OCEANSIDE CA 92056
